In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-487 CR

____________________


EX PARTE MICHAEL WAYNE OSBORNE




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2021




MEMORANDUM OPINION (1)
	On November 15, 2004, the trial court denied Michael Wayne Osborne's
application for writ of habeas corpus without conducting an evidentiary hearing or issuing
the writ of habeas corpus.  We questioned our jurisdiction over the appeal.  Osborne filed
responses which he admits no hearing was conducted and in which he argues the merits
of his application for writ of habeas corpus.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered December 22, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.